DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Species A in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election without traverse of Species A in the reply filed on 5/12/2022 is acknowledged.  Claims 1, 3-13 are elected and will be examined.
Claims 2 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermally conductive adhesive between the heat sink and the lighting strip of Claim 6 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the structure allowing the lighting strip to have a water ingress protection rating of IP 65 or higher, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 8 recites the limitation “wherein the lighting strip has a water ingress protection rating of IP 65 or greater”, however no structure providing the lighting strip with the capability for such a rating has been included the claim language.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirai (WO 2011055488; please see attached translation for reference to pages).
With regards to Claim 1, Hirai discloses an illuminating construction strip, comprising: an elongated construction substrate [12] (see bottom of page 2 and Figure 4); a heat sink [6] (see bottom of page 4 and top of page 5 and Figure 4) disposed in a first slot [15c] along a long dimension of the construction substrate [12] (see bottom part of page 5 and Figure 4); a lighting strip [2,63] disposed in a first channel (comprising the channel formed at portion [12a], see Figure 4) along the long dimension of the construction substrate [12] (see middle of page 4 and Figure 4), wherein the lighting strip [2,63] is thermally conductive to the heat sink [6] (see bottom of page 3 and top of page 4); a lens [66] disposed in a second slot along the long dimension of the construction substrate [12] (see top of page 3 and Figure 4), wherein the lens [66] is closely spaced apart from a light emitting surface on the lighting strip [2,63] (see Figure 4); and wherein the lens [66] and the second slot open into a light-emitting channel on a front face of the construction substrate [12] (see Figure 4).

With regards to Claim 5, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1.
Hirai further discloses a second channel [61] along a long dimension of the construction substrate [12], wherein the second channel [61] is adjacent to the first slot [15c], with the second channel [61] forming an air channel against the heat sink [6] (see bottom of page 5 and Figure 4).

With regards to Claim 7, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1.
Hirai further discloses the lighting strip [63,2] comprises a low voltage LED strip or tape light (see middle of page 4; the lighting strip [63,2] substantially comprises at least a tape light).

With regards to Claim 11, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1
Hirai further discloses an edge of the light-emitting channel comprises a beveled edge [15b] (see Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2011055488; please see attached translation for reference to pages) in view of South (US 10,557,600).
With regards to Claim 3, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1.
Hirai further discloses the heat sink [6] comprises a heat-conductive material (see top of page 5).
Hirai does not disclose the heat sink heat conductive material is a multi-layer segmented heat-conductive material.
South teaches the heat sink comprises a multi-layer, segmented heat-conductive material (see column 3 lines 53-55 and Figure 7; the material is an anodized aluminum, which substantially has multiple layers which thereby substantially form different segments of the material of the heat sink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-conductive material of Hirai to include a multi-layer, segmented heat-conductive material as taught by South.  One would have been motivated to do so in order to provide a coating to the heat sink (see South column 3 lines 53-55).

With regards to Claim 4, Hirai and South disclose the illuminating construction strip as discussed above with regards to Claim 3.
Hirai further discloses the heat sink [6] is made from corrosion resistant aluminum (see top of page 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2011055488; please see attached translation for reference to pages) in view of Tu et al. (US 2012/0228645).
With regards to Claim 6, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1.
Hirai does not disclose a thermally conductive adhesive between the heat sink and the lighting strip.
Tu et al. teaches a thermally conductive adhesive [50] between the heat sink [52] and the lighting strip [30] (see paragraph 20 and Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illuminating construction strip of Hirai to include a thermally conductive adhesive between the heat sink and the lighting strip, as taught by Tu et al.  One would have been motivated to do so in order to increase a heat dissipation from the lighting strip to the heat sink.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2011055488; please see attached translation for reference to pages) in view of Diebel et al. (US 2009/0094734).
With regards to Claim 9, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1.
Hirai does not disclose the lens is made from UV-stable polycarbonate.
Diebel et al. teaches the lens [24] is made from UV-stable polycarbonate (see paragraph 56 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Hirai to be made from UV-stable polycarbonate as taught by Diebel et al.  One would have been motivated to do so in order to provide a substantially transparent or translucent material to sufficiently transmit light (see Diebel et al. paragraph 56).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2011055488; please see attached translation for reference to pages).
With regards to Claim 10, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 1.
Hirai does not explicitly disclose the construction substrate, heat sink, lighting strip, and lens are each flexible and bendable along the long dimension.  However, Hirai does disclose the illuminating construction strip includes each of the construction substrate, heat sink, lighting strip, and lens as discussed above with regards to Claim 1, and that the construction substrate [12] bends flexibly such that the invention as a whole bends and flexes (see Hirai middle of page 3).  Therefore, one of ordinary skill in the art would be able to form the illuminating construction strip such that he construction substrate, heat sink, lighting strip, and lens are each flexible and bendable along the long dimension in order to allow for the entire illuminating construction strip to be bendable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction substrate, heat sink, lighting strip, and lens of Hirai such that each is flexible and bendable along the long dimension.  One would have been motivated to do so in order to allow the invention as a whole to be bendable (see Hirai middle of page 3).

With regards to Claim 12, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 11.
Hirai does not explicitly disclose the beveled edge creates an angle of exposure (α) of between 0⁰ and 70⁰. However, Hirai does disclose the beveled edge [15b] (see Hirai Figure 4), and that the openings [111] can be sized and disposed to provide a desired a mount of light emission therefrom (see Hirai top of page 3).  Therefore, one of ordinary skill in the art would be able to form the illuminating construction strip such that the beveled edge creates an angle of exposure of between 0⁰ and 70⁰ in order to provide a desired amount of emission therefrom.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2011055488; please see attached translation for reference to pages) in view of Staecker MGB & CO. (AT 12028; please see attached translation for reference to pages).
With regards to Claim 8, Hirai discloses the illuminating construction strip as discussed above with regards to Claim 7.
Hirai does not disclose the lighting strip has a water ingress protection rating of IP 65 or greater.
Staecker MGB & CO. teaches the lighting strip has a water ingress protection rating of IP 65 or greater (see top of page 3; a sealant is provided to substantially waterproof the lighting strip, which is substantially a protection rating of IP 65 or greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting strip of Hirai to include a water ingress protection rating of IP 65 or greater as taught by Staecker MGB & CO.  One would have been motivated to do so in order to protect the light emitting elements of the lighting strip from ingress of water or other elements (see Staecker MGB & CO. top of page 3).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 13, the prior art of record fails to disclose or fairly suggest the construction strip comprises a landscape edging strip and the construction substrate comprises an edging substrate in combination with the limitations of Claim 1 from which Claim 13 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Tung (US 2012/0250301), which discloses at least an elongated illuminating construction strip having an elongate substrate, heat sink for dissipating heat from a lighting strip, and a lens,  Li (US 2017/0198889), which discloses at least an elongated illuminating construction strip having an elongate substrate, heat sink for dissipating heat from a lighting strip, and a lens, Heighton (US 2008/0184619), which discloses at least an elongated illuminated landscape edging strip with an edging substrate and lighting strip, Kendrick (US 4,945,675), which discloses at least an elongated illuminated landscape edging strip with an edging substrate and lighting devices disposed therein, a lens disposed on a top thereof, and Irons (US 11,199,300), which discloses at least an elongated illuminating construction strip having an elongate substrate, a lighting strip, and a lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875